Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-14, and 16-20 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by Govindarajan US 2019/0179939 [hereinafter Gov], or, in the alternative, under 35 U.S.C. 103 as obvious over Govindarajan US 2019/0179939 in view of R3, What is a smart contract?, (Year: 2017). 
With respect to claim 1, Gov teaches “1. A method of structured data management on a blockchain1, the method comprising: selecting, via a user interface, at least one database function element” in Fig. 2 item 241 210 (DB command 241 is a database function element); ¶ 22, ¶ 43 
 “receiving, via the user interface, one or more user inputs consistent with the selected database function” in Fig. 2 item 241, 210 (DB command 241 is a database function element); ¶ 22, ¶ 43 (SQL commands, for example, inherently need a user interface for a user to submit them); see also abstract (“. . . .database function and parameters to be used by the database function, and to execute the database command on database data, and an interface configured to transmit the database command. . .”); 
“appending, to the blockchain, an input transaction with preconfigured permissions to invoke at least one standard smart contract method on the blockchain wherein the input transaction comprises a first set of parameters corresponding to the one or more user inputs” in
[0018] There are similarities between a database system and a blockchain system. For example, the notion of smart contracts on a blockchain is similar to stored procedures on the database. Also, the notion of access control based on grants, roles, and row level security policies in a database system is also a feature that is permissioned in a blockchain system. However, there are many crucial differences between a database and the blockchain. For example, a blockchain system requires that a developer design smart contracts in certain programming languages. In contrast, even when blockchain properties are supported within a database, an application can still be written just as it would to interact with any database, while also having additional properties similar to a blockchain system. As a result, a new programming model does not need to be learned by a developer. Further, the database described herein allows for easy migration of traditional applications while 

[0046] In the untrusted environment, the ordering node 230 may add the signatures to the block and broadcast the block to all the database nodes in the distributed database system, in 246. On receiving the block, each of the database nodes 221-223 may verify the signature and perform a serializability check to decide whether to commit/abort the transaction. If the transaction has not yet been received from the client or other nodes, the node executes the transaction and can then commit/abort. Each database node commits the transaction to its own data store in the same order (not necessarily the same time). Also, regardless of whether the transaction was committed/aborted, the database node stores the block received from the ordering node within the immutable database transaction log which is an append-only record of the transactions within the distributed database system. The block includes specifics of each transaction processed during this batch. In addition, the database node may also store information about the ordering node that generated the block, the client/signature that provided the initial database command to the distributed database, and the like, within the append-only database log. Note that each block can have a sequentially increased block number and the snapshot id in transaction message issued by client system denotes a block number. As a result, a snapshot id of 10 denotes a data snapshot (a set of tables and rows) which contains all rows which are created or modified by all transactions presents in the block 1 to 10. If a transaction in block 10 deletes a row created by transaction in block 5, that row is not visible in snapshot id 10. Before a commit, a serializability check can be performed to identify any newly committed block which is greater than transaction's snapshot id results in phantom read. If the serializability check fails, the transaction is aborted.

(Examiner finds stored procedures are smart contracts; alternatively, see below); 

[0046] In the untrusted environment, the ordering node 230 may add the signatures to the block and broadcast the block to all the database nodes in the distributed database system, in 246. On receiving the block, each of the database nodes 221-223 may verify the signature and perform a serializability check to decide whether to commit/abort the transaction. If the transaction has not yet been received from the client or other nodes, the node executes the transaction and can then commit/abort. Each database node commits the transaction to its own data store in the same order (not necessarily the same time). Also, regardless of whether the transaction was committed/aborted, the database node stores the block received from the ordering node within the immutable database transaction log which is an append-only record of the transactions within the distributed database system. The block includes specifics of each transaction processed during this batch. In addition, the database node may also store information about the ordering node that generated the block, the client/signature that provided the initial database command to the distributed database, and the like, within the append-only database log. Note that each block can have a sequentially increased block number and the snapshot id in transaction message issued by client system denotes a block number. As a result, a snapshot id of 10 denotes a data snapshot (a set of tables and rows) which contains all rows which are created or modified by all transactions presents in the block 1 to 10. If a transaction in block 10 deletes a row created by transaction in block 5, that row is not visible in snapshot id 10. Before a commit, a serializability check can be performed to identify any newly committed block which is greater than transaction's snapshot id results in phantom read. If the serializability check fails, the transaction is aborted. 

(Examiner finds the distributed database system is a blockchain2; Examiner finds “append-only record” is a set of permissions meaning no one can alter the record); see also ¶ 18 (access control based on permissions taught); 
“and wherein the input transaction corresponds to the selected database element function” in the abstract 

An example operation may include one or more of a processor configured to receive a database command from a client system, the database command comprising a database function and parameters to be used by the database function, and to execute the database command on database data, and an interface configured to transmit the database command to one or more other databases that are within a decentralized database system in which each database node is controlled by a different entity, wherein in response to receiving a request from an ordering node of the decentralized database system, the processor may commit results of executing the database command to a database and store information about the database command in an append-only immutable database log.

[0043] FIG. 2 illustrates a communication sequence 200 between devices in a decentralized database system in accordance with an example embodiment. Referring to FIG. 2, the decentralized database includes a plurality of database nodes 221-223 and an ordering system 230. Any one of the database nodes (e.g., database node 221) may receive a database query from a client system 210 which may be issued by a software program, or the like, which is included in the client system 210. In step 241, the client system 210 invokes a database command/function at the database node 221. In response, the database node 221 may execute the function (e.g., using serializable snapshot isolation) but not commit the results of the execution. Rather, as a non-limiting example, the results may be stored in a temporary storage space, or the like. Furthermore, in 242, the database node 221 may acknowledge receipt of the database command. The database command may include one or more SQL commands, one or more DML commands, one or more DDL commands, or the like. Database commands include functions such as reading, selecting, writing, updating, and the like. The database commands also include parameters which may be used to identify data that is to be processed by the command. To ensure that execution of a transaction on multiple nodes results in a same output, the client system (which issues the transaction) provides a snapshot id (refers to a data snapshot) which can be used by all database nodes. The client system retrieves the latest snapshot id from any one of the nodes before issuing the transaction so that it can add the snapshot id in the transaction message.

“receiving a return response parameter subsequent to an execution of the input transaction wherein the execution of the input transaction is based on implementation of the selected database function element by the a least one standard smart contract method” 

[0023] The database nodes 112 and the ordering node 116 may be database servers that store and control access to data.  In this setting, the individual nodes may be controlled by different controlling entities.  The database data may be fully replicated among all nodes 112.  For example, each of the nodes 112 may maintain a copy of every database table, function, etc., in the database, though this replication can also be configured.  The nodes may interact with one another following a detailed protocol setup in the system.  For example, the nodes 112 may communicate new transactions to one another and each node may execute and obtain the result of each transaction.  There are other such interactions between the node, such as for discovery, block transfer, etc.

[0043] FIG. 2 illustrates a communication sequence 200 between devices in a decentralized database system in accordance with an example embodiment. Referring to FIG. 2, the decentralized database includes a plurality of database nodes 221-223 and an ordering system 230. Any one of the database nodes (e.g., database node 221) may receive a database query from a client system 210 which may be issued by a software program, or the like, which is included in the client system 210. In step 241, the client system 210 invokes a database command/function at the database node 221. In response, the database node 221 may execute the function (e.g., using serializable snapshot isolation) but not commit the results of the execution. Rather, as a non-limiting example, the results may be stored in a temporary storage space, or the like. Furthermore, in 242, the database node 221 may acknowledge receipt of the database command. The database command may include one or more SQL commands, one or more DML commands, one or more DDL commands, or the like. Database commands include functions such as reading, selecting, writing, updating, and the like. The database commands also include parameters which may be used to identify data that is to be processed by the command. To ensure that execution of a transaction on multiple nodes results in a same output, the client system (which issues the transaction) provides a snapshot id (refers to a data snapshot) which can be used by all database nodes. The client system retrieves the latest snapshot id from any one of the nodes before issuing the transaction so that it can add the snapshot id in the transaction message.

(database results are returned and stored which are return response parameters; Examiner finds “stored procedures on the database” teach “smart contracts” see ¶ 18; in the alternative, see below); 
“and wherein the return response parameter is based on the implemented database function element” in the abstract 
In a decentralized database system in accordance with an example embodiment. Referring to FIG. 2, the decentralized database includes a plurality of database nodes 221-223 and an ordering system 230. Any one of the database nodes (e.g., database node 221) may receive a database query from a client system 210 which may be issued by a software program, or the like, which is included in the client system 210. In step 241, the client system 210 invokes a database command/function at the database node 221. In response, the database node 221 may execute the function (e.g., using serializable snapshot isolation) but not commit the results of the execution. Rather, as a non-limiting example, the results may be stored in a temporary storage space, or the like. Furthermore, in 242, the database node 221 may acknowledge receipt of the database command. The database command may include one or more SQL commands, one or more DML commands, one or more DDL commands, or the like. Database commands include functions such as reading, selecting, writing, updating, and the like. The database commands also include parameters which may be used to identify data that is to be processed by the command. To ensure that execution of a transaction on multiple nodes results in a same output, the client system (which issues the transaction) provides a snapshot id (refers to a data snapshot) which can be used by all database nodes. The client system retrieves the latest snapshot id from any one of the nodes before issuing the transaction so that it can add the snapshot id in the transaction message.

[0023] The database nodes 112 and the ordering node 116 may be database servers that store and control access to data.  In this setting, the individual nodes may be controlled by different controlling entities.  The database data may be fully replicated among all nodes 112.  For example, each of the nodes 112 may maintain a copy of every database table, function, etc., in the database, though this replication can also be configured.  The nodes may interact with one another following a detailed protocol setup in the system.  For example, the nodes 112 may communicate new transactions to one another and each node may execute and obtain the result of each transaction.  There are other such interactions between the node, such as for discovery, block transfer, etc.

[0043] FIG. 2 illustrates a communication sequence 200 between devices in a decentralized database system in accordance with an example embodiment. Referring to FIG. 2, the decentralized database includes a plurality of database nodes 221-223 and an ordering system 230. Any one of the database nodes (e.g., database node 221) may receive a database query from a client system 210 which may be issued by a software program, or the like, which is included in the client system 210. In step 241, the client system 210 invokes a database command/function at the database node 221. In response, the database node 221 may execute the function (e.g., using serializable snapshot isolation) but not commit the results of the execution. Rather, as a non-limiting example, the results may be stored in a temporary storage space, or the like. Furthermore, in 242, the database node 221 may acknowledge receipt of the database command. The database command may include one or more SQL commands, one or more DML commands, one or more DDL commands, or the like. Database commands include functions such as reading, selecting, writing, updating, and the like. The database commands also include parameters which may be used to identify data that is to be processed by the command. To ensure that execution of a transaction on multiple nodes results in a same output, the client system (which issues the transaction) provides a snapshot id (refers to a data snapshot) which can be used by all database nodes. The client system retrieves the latest snapshot id from any one of the nodes before issuing the transaction so that it can add the snapshot id in the transaction message

(results are returned which are return response parameters). 
	In the alternative, it would have been obvious to modify the stored procedures in Gov to include “smart contracts.”  The motivation would have been to “allow parties involved in an agreement to conclude with certainty that they are in consensus at all times as to the existence, nature and evolution of the facts shared among them, which are governed by the program. Additionally, they can be used to satisfy common contractual conditions, lower transaction costs and risk, and eliminate the need for trusted intermediaries.” See R3 page 1. 
With respect to claim 2, Gov teaches “2. The method of claim 1 wherein the blockchain comprises an initial smart contract, the initial smart contract further comprising one or more standard smart contract methods for implementing one or more database function elements in a data structure repository within the initial smart contract” in 

[0018] There are similarities between a database system and a blockchain system. For example, the notion of smart contracts on a blockchain is similar to stored procedures on the database. Also, the notion of access control based on grants, roles, and row level security policies in a database system is also a feature that is permissioned in a blockchain system. However, there are many crucial differences between a database and the blockchain. For example, a blockchain system requires that a developer design smart contracts in certain programming languages. In contrast, even when blockchain properties are supported within a database, an application can still be written just as it would to interact with any database, while also having additional properties similar to a blockchain system. As a result, a new programming model does not need to be learned by a developer. Further, the database described herein allows for easy migration of traditional applications while leveraging blockchain capabilities and interacting with similar systems in other organizations for business. 

(When “initial smart contract” is read in light of the specification and the claimed invention, Examiner finds there is no difference between a “genesis block” on a smart contract blockchain and an “initial smart contract”; that is, Examiner finds that a smart chain blockchain inherently has a first or genesis block).
With respect to claim 3, Gov teaches “3. The method of claim 1, wherein the each of standard smart contract method in the initial smart contract corresponds to at least one database function element” in 

[0018] There are similarities between a database system and a blockchain system. For example, the notion of smart contracts on a blockchain is similar to stored procedures on the database. Also, the notion of access control based on grants, roles, and row level security policies in a database system is also a feature that is permissioned in a blockchain system. However, there are many crucial differences between a database and the blockchain. For example, a blockchain system requires that a developer design smart contracts in certain programming languages. In contrast, even when blockchain properties are supported within a database, an application can still be written just as it would to interact with any database, while also having additional properties similar to a blockchain system. As a result, a new programming model does not need to be learned by a developer. Further, the database described herein allows for easy migration of traditional applications while leveraging blockchain capabilities and interacting with similar systems in other organizations for business. 

(When “initial smart contract” is read in light of the specification and the claimed invention, Examiner finds there is no difference between a “genesis block” on a smart contract blockchain and an “initial smart contract”; that is, Examiner finds that a smart chain blockchain inherently has a first or genesis block). 
With respect to claim 4, Gov teaches “4. The method of claim 1 wherein the database function element is one of data definition, data manipulation or data control or, transaction control function, as implemented in a standard SQL database” in 
0017] The instant application in one embodiment relates to a decentralized database system, and in another embodiment relates to a decentralized database computing system that may include blockchain attributes that enhance the storage and security of the database while maintaining the ability of the database to process rich transactional database queries (e.g., SQL, DML, DDL, etc.) A blockchain system is often a heavy architecture that can consume too many resources. In many cases, a use case may only desire certain aspects of a blockchain without requiring all aspects to be implemented. The example embodiments provide a decentralized database system that can incrementally implement blockchain attributes and also provide each attribute to be turned on/off within the system through a simple setting change. As a result, a user may configure the level of blockchain attributes which the database supports.

With respect to claim 6, Gov teaches “6. The method of claim 1, wherein each input transaction is associated with at least one set of parameters wherein the at least one set of parameters are based on the database function element” in the abstract 
An example operation may include one or more of a processor configured to receive a database command from a client system, the database command comprising a database function and parameters to be used by the database function, and to execute the database command on database data, and an interface configured to transmit the database command to one or more other databases that are within a decentralized 

see also ¶ 43 (“. . . Database commands include functions such as reading, selecting, writing, updating, and the like. The database commands also include parameters which may be used to identify data that is to be processed by the command. . .”); 
	With respect to claim 7, Gov teaches “7. The method of claim 1 wherein the input transaction is appended along with at least one supplemental transaction with preconfigured permissions to invoke a standard smart contract method related to an action separate from the database function element” in
[0039] A membership service management system may be implemented to control all access/participation in the database system. Hence all interaction in the system may be performed only by members/parties properly authorized and authenticated by this membership management module. Non-repudiation is a property which can be stated as follows. No party P may perform an action A and later be able to claim that they did not, in fact, perform action A. Because the system can prove occurrence of all actions/interactions, then non-repudiation is guaranteed. Signed transactions may include a transaction (the primary way of interacting with the system) is cryptographically signed by the issuers (e.g., client system) under the purview of the membership service management system. Traditionally, databases have always provides roles and permissions associated with roles. Thus, by using a membership service management system built into the database and using signatures to control interaction, non-repudiation may be provided. To achieve non-repudiation, a cryptography module may be implanted in a query processor engine of the database node which verifies whether the right entity (who has submitted this transaction) has signed the transaction. If not, the database node may not process the transaction. Also in the `ledger` system table, the signature which was put on the transaction by the submitting entity may be added by the database node. 

With respect to claim 8, Gov teaches “8. The method of claim 7, wherein the action is one of encryption of data or decryption of data records” in 
[0039] A membership service management system may be implemented to control all access/participation in the database system. Hence all interaction in the system may be performed only by members/parties properly authorized and authenticated by this membership management module. Non-repudiation is a property which can be stated as follows. No party P may perform an action A and later be able to claim that they did not, in fact, perform action A. Because the system can prove occurrence of all actions/interactions, then non-repudiation is guaranteed. Signed transactions may include a transaction (the primary way of interacting with the system) is cryptographically signed by the issuers (e.g., client system) under the purview of the membership service management system. Traditionally, databases have always provides roles and permissions associated with roles. Thus, by using a membership service management system built into the database and using signatures to control interaction, non-repudiation may be provided. To achieve non-repudiation, a cryptography module may be implanted in a query processor engine of the database node which verifies whether the right entity (who has submitted this transaction) has signed the transaction. If not, the database node may not process the transaction. Also in the `ledger` system table, the signature which was put on the transaction by the submitting entity may be added by the database node. 

With respect to claim 9, Gov teaches “9. The method of claim 1, wherein the appending an input transaction to the blockchain is based on a valid privilege level associated with a user” 
[0018] There are similarities between a database system and a blockchain system. For example, the notion of smart contracts on a blockchain is similar to stored procedures on the database. Also, the notion of access control based on grants, roles, and row level security policies in a database system is also a feature that is permissioned in a blockchain system. However, there are many crucial differences between a database and the blockchain. For example, a blockchain system requires that a developer design smart contracts in certain programming languages. In contrast, even when blockchain properties are supported within a database, an application can still be written just as it would to interact with any database, while also having additional properties similar to a blockchain system. As a result, a new programming 
[0039] A membership service management system may be implemented to control all access/participation in the database system. Hence all interaction in the system may be performed only by members/parties properly authorized and authenticated by this membership management module. Non-repudiation is a property which can be stated as follows. No party P may perform an action A and later be able to claim that they did not, in fact, perform action A. Because the system can prove occurrence of all actions/interactions, then non-repudiation is guaranteed. Signed transactions may include a transaction (the primary way of interacting with the system) is cryptographically signed by the issuers (e.g., client system) under the purview of the membership service management system. Traditionally, databases have always provides roles and permissions associated with roles. Thus, by using a membership service management system built into the database and using signatures to control interaction, non-repudiation may be provided. To achieve non-repudiation, a cryptography module may be implanted in a query processor engine of the database node which verifies whether the right entity (who has submitted this transaction) has signed the transaction. If not, the database node may not process the transaction. Also in the `ledger` system table, the signature which was put on the transaction by the submitting entity may be added by the database node. 

With respect to claim 10, Gov teaches “10. The method of claim 1 wherein the return response parameter is one or more data records stored in a table within the data structure repository” 
[0051]. . . . Functions of SQL commands may include standard functions including select, read, update, count, average, min, max, sum, and the like, as well as custom-designed functions. The parameters may include data that is passed to or processed as a result of the database command. Examples of parameters include locations in the database (e.g., start location, end location, columns, rows, tables, etc.), data values, table names, and the like. It should be appreciated that the database computing system may be a relational database system or a non-relational database system. 

In response to receiving a request from an ordering node of the decentralized database system, in 440 the method includes committing, by the processing device, results of executing the database command to a respective data store of the database system and storing information about the database command in an append-only immutable database log. The process of committing the executed results may be performed in response to receiving a broadcast signal from the ordering node which is transmitted to all database nodes within the decentralized database computing system. As a result, the database nodes can update their respective data stores to reflect the most recent transaction on the database. Prior to storing the database command information in the immutable transaction log, the method may include determining to store the information about the database command in the append-only immutable database log based on a setting in a configuration file of the database computing system. 

[0054] In some embodiments, the storing the information about the database command in the append-only immutable database log may include storing the information about the database command in an append-only immutable system table of the database. In some embodiments, the storing the information about the database command in the append-only immutable database log may include storing a received block which includes the database command and arguments passed to the database command, an identity of an ordering service that created the block, an identity of a client that issued the database command, and the like. In some embodiments, the storing the information about the database command may further include storing a hash of a previous entry on the append-only immutable database log with the information about the database command to generate a hash chained ordered immutable database log. In some embodiments, the committing the results and the storing the information about the database command may be performed in response to verifying that a client that initially submitted the database command has signed the database command with a valid certificate. 

[0068] Furthermore, the network interface 526 via a network (or another interface such as USB, cable, etc. via a direct connection or the like) may transmit the database command to one or more other databases that are within the decentralized database system. Furthermore, in response to receiving a request from an ordering node of the decentralized database system, the processor 504 may commit results of executing the database command to a data store and also record/store information about the database command and the parameters in an append-only immutable database log. The append-only immutable database log acts as an immutable ledger for database commands and can be maintained by all database nodes within the 

Claims 11-14 and 16-20 are rejected for the same reasons above. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Gov in view of R3 as applied to claim 1 and claim 11 above and further in view of Christidis US 20190156332. 
With respect to claim 5 and claim 15, Gov teaches an input transaction to be appended (see above), but fails to explicitly teach “5. The method of claim 1 wherein the input transaction to be appended to the blockchain is determined based on a transaction index.”  
However, Christidis US 20190156332 A1teaches “wherein the input transaction to be appended to the blockchain is determined based on a transaction index in ¶ 31.  Christidis and Gov are analogous art because they are from the same field of endeavor.  It would have been obvious to one skilled in art before the effective filing date of the invention to modify the input transaction in Gov to include “wherein the input transaction to be appended to the blockchain is determined based on a transaction index” as taught by Bier.  The motivation would have been to provide the ability to reject transactions that are out of sequence.  See Christidis ¶ 31. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT M PHILLIPS, III whose telephone number is (571)270-3256. The examiner can normally be reached 10a-6:30pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D. Reyes can be reached on (571)270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 


/ALBERT M PHILLIPS, III/Primary Examiner, Art Unit 2159                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner anticipates that Applicant will argue that Gov teaches modifying a database to include blockchain features and that Applicant’s invention is modifying a blockchain to include database features.   In response, Examiner finds that the Applicant’s claimed smart contract blockchain and the smart contract blockchain taught in Gov are both blockchains by definition.  See Gov ¶ 18, for example.  Examiner finds that modifying a database to include a blockchain and modifying a blockchain to include a database are indistinguishable. 
        2 See the following paragraphs in Gov (emphasis added):  [0031] As described herein, immutability and append only transactions refers to the process of database transactions that are created and added to a growing list of transactions, rather than only mutating the data in place. In traditional database systems, more importance is given to data and in the long run only the actual values of the data is focused on. In an immutable setting, however, data is only appended to a transactional log within the database thereby ensuring the preservation of the full history of the data and the commands used to manipulate and access the data. In a system with append only transactions, the record is given to the individual transactions (in some way, the deltas or changes happening to the data) that occur and these transaction entries cannot be changed. 
        
        [0032] To achieve this blockchain attribute within the database 110, a `ledger` may be implemented (e.g., a database system table) which may be used to maintain the transaction logs of both committed and aborted transaction. During COMMIT/ABORT time, an entry may be made to the database transaction log. However, database commands such as insert, update, and delete are not allowed to be performed on the `ledger` table by either a user or an admin and is implemented by modifying existing query processor engine. Instead, only COMMIT/ABORT function may be allowed to make entry in the transaction log. When user/admin enable immutable blockchain property, the above actions are enabled in the database system. Otherwise, the database system does not create and manage a `ledger` system table to maintain immutable transaction logs.